Exhibit 10.10
 
VOUGHT
Aircraft Industries, Inc.
Page 1 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
9314 W JEFFERSON BL
DALLAS, TX  75211
SHIP VIA
SEE TRAFFIC ROUTING GUIDE AT WWW.VOUGHTAIRCRAFT.COM/SUPPLIERS/
F.O.B.
SELLER PLANT
INSPECTION
SEE EACH ITEM
A/C
M002
TERMS
NET 30 DAYS
PRIORITY
RATING
DO-A1
THIS PURCHASE 
ORDER CONFIRMS
NONE
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
REQUIRED
DEPT.            86600            ZONE            7PO
NOTE
SEE REMARKS
SELLER NO.
53420
BUS
8
PO TYP
B3
S/C
9X
BUYER CODE
KAKE
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL




CLAUSE G504: THIS ORDER IS ISSUED BY:
 
VOUGHT AIRCRAFT INDUSTRIES, INC.
POST OFFICE BOX 655907
DALLAS, TX 75265-5907
 
CLAUSE K301: REMITTANCE INSTRUCTIONS: SELLER'S INVOICE(S) MUST INCLUDE: COMPLETE
PURCHASE ORDER NUMBER (INCLUDING SUFFIX), PURCHASE ORDER ITEM NUMBER(S), PART
NUMBER(S), PART SERIAL NUMBER(S) (IF SERIALIZED), UNIT OF MEASURE, AND UNIT
PRICE. MAIL ORIGINAL INVOICE TO:
 
VOUGHT AIRCRAFT INDUSTRIES, INC.
ATTN: A/P, M/S 220-12
P 0 BOX 655907
DALLAS TX 75265-5907
 
CLAUSE G356: F.O.B. ORIGIN. SELLER MUST SHIP STRICTLY IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THE VOUGHT STANDARD ROUTING GUIDE. THE VOUGHT STANDARD
ROUTING GUIDE MAY BE FOUND AT BUYER'S INTERNET SITE:
HTTP://WWW.VOUGHTAIRCRAFT.COM/SUPPLIERS/ (NOTE: THE WEBSITE MUST BE ENTERED
USING LOWER CASE CHARACTERS.) FAILURE TO COMPLY WITH SHIPPING INSTRUCTIONS AS
SET FORTH IN THE ROUTING GUIDE MAY RESULT IN REJECTION OF INVOICE, DELAYS IN
PAYMENT OF SHIPPING CHARGES, AND/OR DISALLOWANCE OF SHIPPING CHARGES IN EXCESS
OF THOSE BUYER WOULD HAVE INCURRED HAD SELLER COMPLIED WITH SHIPPING
INSTRUCTIONS.
 
CLAUSE G420: THIS LONG TERM AGREEMENT/PRICING AGREEMENT ("AGREEMENT") IS ISSUED
TO DOCUMENT PRICING AND TERMS AND CONDITIONS APPLICABLE TO THE LONG TERM
AGREEMENT BETWEEN BUYER AND SELLER. DO NOT SHIP OR INVOICE AGAINST THIS
DOCUMENT. AUTHORIZATION TO MAKE PURCHASE ORDER ("PO" OR "ORDER") DELIVERIES WILL
BE PROVIDED BY SEPARATE ORDERS USING BUYER'S STANDARD PO FORM, AS NEEDED, WHICH
SHALL REFERENCE THIS AGREEMENT. THE TERMS AND CONDITIONS OF ORDERS ISSUED
PURSUANT TO THIS AGREEMENT SHALL BE BINDING, EXCEPT AS THEY MAY CONFLICTWITH
PROVISIONS OF THIS AGREEMENT, IN WHICH EVENT THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL PREVAIL UNLESS OTHERWISE SPECIFICALLY NOTED ON THE ORDER.
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 2 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
INSPECTION
A/C
TERMS
 
PRIORITY
RATING
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                        ZONE           
NOTE
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 

IN CONSIDERATION OF THE MUTUAL COVENANTS SET FORTH HEREIN, BUYER AND SELLER
AGREE AS FOLLOWS: SELLER AGREES TO SELL TO BUYER THE PRODUCTS AT THE PRICES
IDENTIFIED BELOW. SELLER AGREES THE PRICES LISTED HEREIN SHALL REMAIN FIRM
FORDELIVERIES FROM THE DATE OF THIS AGREEMENT THROUGH 12/31/2012. THE ESTIMATED
TOTAL VALUE OF THIS AGREEMENT IS $51,886,186.00. THE VALUE IS BASED UPON BUYER'S
ESTIMATE AS TO THE AMOUNT OF EACH PRODUCT BUYER WILL REQUIRE FROM SELLER: IN NO
EVENT, HOWEVER, SHALL BUYER BE OBLIGATED TO PURCHASE ANY SPECIFIC QUANTITY OF
ANY PRODUCT FROM SELLER UNTIL SUCH TIME AS AN ORDER IS ISSUED TO SELLER. BUYER'S
PURCHASES HEREUNDER SHALL NOT BE LESS THAN THE TOTAL SUM OF $1,971,555.00 DURING
THE TERM OF THIS AGREEMENT.
BUYER WILL ALLOW SELLER THE LEAD TIMES ("LT") SPECIFIED IN THE COLUMNS LABELED
LT1 BELOW FOR DELIVERY OF THE FIRST ARTICLE AFTER RECEIPT OF ORDER AND/OR
MATERIAL ("ARO/ARM") AND LT2 BELOW FOR SUBSEQUENT DELIVERIES ARO/ARM. IF ANY
ORDER ISSUED PURSUANT TO THIS AGREEMENT CALLS FOR DELIVERIES BEYOND THE LAST DAY
OF THIS AGREEMENT AS STATED ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL REMAIN
VALID AND FULLY APPLICABLE TO SUCH ORDER UNTIL FINAL DELIVERY THEREUNDER;
HOWEVER DELIVERIES BEYOND THE DATE MUST BE SCHEDULED WITHIN 90 DAYS OF THE LAST
DAY OF THIS AGREEMENT.
NOTICES OR COMMUNICATIONS GIVEN OR REQUIRED UNDER THIS AGREEMENT AND ORDERS WILL
BE IN WRITING AND RECEIVED AT THE FOLLOWING ADDRESSES:
BUYER AT THE ADDRESS ABOVE, ATTN: RHONDA HAILEY
SELLER AT THE ADDRESS ABOVE,
ATTN:                                                                                     DAVE
WRIGHT
IN THE LISTING BELOW, "U/M" MEANS UNIT OF MEASURE; "UP" MEANS UNIT PRICE; "LT1"
MEANS THE LEAD TIME, IN WEEKS, BUYER WILL ALLOW AFTER RECEIPT OF ORDER AND/OR
MATERIAL ("ARO/ARM") FOR DELIVERY OF THE FIRST ARTICLE; "LT2" MEANS THE LEAD
TIME, IN WEEKS, BUYER WILL ALLOW FOR SUBSEQUENT DELIVERIES; AND "N/RP" MEANS
NONRECURRING PRICE.
 
PART NUMBER
LT1
LT2
U/P
EST LTA QTY
*                   
*                   
*                   
$*                   
*                   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 3 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
 
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                       ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
*                   
*                   
*                   
$*                   
*                   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.    INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.    IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                             LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 4 of 12
 
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                      ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 

*                   
*                   
*                   
$*                   
*                   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 5 of 12
 
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
SHIP VIA
F.O.B.
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.           ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
*                   
*                   
*                   
$*                   
*                   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.    INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.    IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 6 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
 
F.O.B.
 
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                       ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
*                   
*                   
*                   
$*                   
*                   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

NO NON-RECURRING CHARES FOR THIS LTA
 
CLAUSE 1871.004: QUALITY REQUIREMENTS INVOKED BY THIS PROCUREMENT ARE LOCATED
WITHIN BUYER'S SUPPLIER QUALITY ASSURANCE REQUIREMENTS (SQAR) MANUAL POSTED ON
THE BUYER'S WEB SITE AT WWW.VOUGHT.COM/SUPPLIERS/ (NOTE: THE WEB SITE MUST BE
ENTERED USING LOWER CASE CHARACTERS). WHEN A NEW REVISION OF SQAR IS POSTED TO
BUYER'S WEB SITE, SELLER SHALL HAVE 60 CALENDAR DAYS FROM THE DATE THE REVISION
IS POSTED ON THE WEB SITE TO COMPLY WITH THE REQUIREMENTS CONTAINED WITHIN THE
LATEST REVISION OF THE SQAR.
 
CLAUSE T602: THIS PURCHASE ORDER ("ORDER") IS ISSUED SUBJECT TO BUYER'S STANDARD
NOTES IDENTIFIED IN THE ORDER WHICH ARE INCORPORATED HEREIN BY REFERENCE. THE
FULL TEXT OF APPLICABLE STANDARD NOTES MAY BE FOUND AT BUYER'S INTERNET SITE:
HTTP://WWW.VOUGHTAIRCRAFT.COM/SUPPLIERS/ (NOTE: THE WEB SITE MUST BE ENTERED
USING LOWER CASE CHARACTERS).
 
THE COMPOSITION OF STANDARD NOTE NUMBERS IS AS FOLLOWS:
 
T602.002
 
SUBJECT – ONE ALPHA CHARACTER ---------
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                             LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 7 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
 
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                        ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
BASIC NUMBER – THREE DIGITS ---------
REVISION NUMBER – THREE DIGITS ---------
(THE REVISION NUMBER INDICATES THE STANDARD NOTE REVISION APPLICABLE TO THIS
ORDER.)
 
THE INTERNET SITE LISTS STANDARD NOTES BASED ON THE SUBJECT (ALPHA CHARACTER).
QUESTIONS CONCERNING ACCESS TO STANDARD NOTES AND OTHER TERMS AND CONDITIONS
APPLICABLE TO THIS ORDER SHOULD BE IMMEDIATELY REFERRED TO THE BUYER.
 
001 NON-MATERIAL CODED
ITEM                                                                           5                      1           LT                                .0100
SEE XREF
PN                                                                    01
009999999999
        0%                      PLUS                      TOLERANCE
RESALE OR
EXEMPT                                                                            0%                      MINUS
              INSPECTION CODES:  7K                            PREFERD PERFM
        SHIPPING SCHEDULE
            1           LT           09-05-08


1500 1321
M685747                                                                                                PROJECT
1D = SK
SHIP TO DALLAS, TX
PRIORITY RATING: DO-A1
ITEM NOTE NUMBERS:
 
063013
APPLICABLE CONTRACT NUMBERS:
NONCONTRACT CHARGE
 
STANDARD NOTES FOLLOW:
PRICING REFLECTS THE AGREED TO ASSEMBLY SPECIFIC UNIT PRICES BASED ON A MONTHLY
BUILD RATE OF (7) SHIPSETS PER MONTH (REPRESENTING THE COMBINED TOTAL OF ALL 3
CABIN MODELS), BEGINNING IN 2009 AND RUNNING THROUGH 2012. IN THE EVENT THAT THE
MONTHLY BUILD RATE OVER A GIVEN CALENDAR YEAR INCREASES TO *                   
.
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
 
 

--------------------------------------------------------------------------------

 

VOUGHT
Aircraft Industries, Inc.
Page 8 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                        ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
CLAUSE T521: THE FOLLOWING TERMS AND CONDITIONS APPLY HERETO:
 
 
(1)
TERMS T-1 (01-07), ENTITLED "PURCHASE ORDER TERMS AND CONDITIONS GOVERNMENT
FIXED PRICE - SUPPLY;"

 
(2)
PROGRAM ADDENDUM 229 (04-08), ENTITLED `"ADDITIONAL GENERAL CONDITIONS -
GOVERNMENT - FIXED - PRICED SUPPLY FOR H-60 AND S-70 HELICOPTER PROGRAMS;" AND

 
(3)
TERMS T-13 (04-05), ENTITLED "PURCHASE ORDER TERMS AND CONDITIONS (PACKAGING,
PACKING, MARKING AND BAR CODING)."

 
CLAUSE T444: NOTICE: BY ACCEPTING THIS ORDER, SELLER CERTIFIES THAT ALL
REPRESENTATIONS AND CERTIFICATIONS, APPLICABLE TO THIS ORDER, INCLUDED IN THE
"SUBCONTRACTOR ANNUAL COMPLIANCE CERTIFICATION" AND THE "SUPPLIER CAPABILITY
QUESTIONNAIRE" REMAIN VALID. IF SELLER'S STATUS UNDER ANY OF THE APPLICABLE
REPRESENTATIONS AND CERTIFICATIONS HAS CHANGED, SELLER MUST COMPLETE AND SUBMIT
TO BUYER A NEW "SUBCONTRACTOR ANNUAL COMPLIANCE CERTIFICATION" OR "SUPPLIER
CAPABILITY QUESTIONNAIRE" PRIOR TO TAKING ANY ACTION INDICATING ACCEPTANCE AS
STATED ON THE FACE OF THE ORDER.
 
G392.002
 
G358.001
 
G240.008
 
G396.000
 
CLAUSE G422: NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, INCLUDING, BUT NOT
LIMITED TO, THE TERMINATION FOR CONVENIENCE AND CHANGES CLAUSES, SELLER AGREES
THAT BUYER SHALL NOT BE LIABLE FOR COSTS INCURRED FOR: (1) PROCUREMENT OF
MATERIALS IN ADVANCE OF STANDARD INDUSTRY LEAD TIMES IN EFFECT AT THE TIME OF
MATERIAL PROCUREMENT; AND (2) PLACING ANY PRODUCT IN PRODUCTION IN ADVANCE OF
SELLER'S STANDARD LEAD TIME FOR THE PRODUCT.
 
T248.001 (09-19-2008)
 
CLAUSE G743:                                FOR EACH SELLER NONCONFORMANCE
REPORT SUBMITTED TO BUYER'S
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 9 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
 
F.O.B.
 
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                       ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
MATERIALS REVIEW BOARD ("MRB") FOR DISPOSITION, BUYER SHALL BE ENTITLED TO DEBIT
SELLER'S ACCOUNT BY AN AMOUNT OF $*                    , EFFECTIVE IMMEDIATELY.
 
R101.000
 
CLAUSE G735: ALL CARTONS MUST BE MARKED ON OUTSIDE WITH BUYER'S PURCHASE ORDER
NUMBER, PART NUMBER, QUANTITY AND NUMBER OF CARTONS IN SHIPMENT.
 
G261.000
 
CLAUSE V174: FOR RESALE OR TAX EXEMPT USE. DO NOT BILL STATE OR LOCAL SALES OR
USE TAX FOR DELIVERY OR PERFORMANCE IN CALIFORNIA, FLORIDA, GEORGIA, SOUTH
CAROLINA, TENNESSEE, OR TEXAS BECAUSE BUYER MAINTAINS A CURRENT REGISTRATION
NUMBER WITH THESE STATES. IF A CURRENT RESALE OR EXEMPTION CERTIFICATE IS
NEEDED, SEND REQUEST TO BUYER'S PROCUREMENT REPRESENTATIVE.
 
G248.000
 
CLAUSE F112: UNLESS OTHERWISE SPECIFIED ON THE ORDER, MAKE PER LATEST VOUGHT
SUPPLIER PLANNING, ENGINEERING DATA AND SPECIFICATIONS RECEIVED FROM BUYER. IN
THE EVENT A LATER REVISION WOULD INVOLVE AN INCREASE IN COST, BUYER'S WRITTEN
APPROVAL MUST BE OBTAINED. WHEN MASTER DIMENSION DATA ("MDD") OR OTHER DIGITAL
DATA SETS ARE USED, SELLER SHALL PROVIDE OBJECTIVE EVIDENCE TO ASSURE THAT PART
INSPECTION DATA IS GENERATED INDEPENDENT OF THAT USED BY MANUFACTURING. WHENEVER
OPTIONAL MANUFACTURING METHODS ARE PERMITTED, SELLER CERTIFICATION MUST IDENTIFY
THE METHOD USED AND THE ENGINEERING REVISION LEVEL.
 
CLAUSE T572: TERMS T-55 (R. 7-00), "PURCHASE ORDER TERMS AND CONDITIONS
(PROPERTY CONTROL) (GOVERNMENT - FIXED - PRICE)," IS BY THIS REFERENCE MADE A
PART HEREOF.
 
*** NOTICE ***
TERMS T-55 APPLIES TO ALL SPECIAL TOOLING OR SPECIAL TEST EQUIPMENT (ST/STE) AS
DEFINED IN THE DOCUMENT WHETHER ACQUIRED BY SELLER OR PROVIDED BY BUYER, BUYER'S
CUSTOMER, OR THE GOVERNMENT AND INCLUDES ST/STE TRANSFERRED FROM ANOTHER BUYER
SUBCONTRACTOR TO SELLER. DISPOSITION OR RETENTION INSTRUCTIONS
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                             LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 
* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 10 of 12
 
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
 
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                        ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
RELATIVE TO BUYER PROVIDED ST/STE SHALL BE GIVEN TO SELLER UPON CONTRACT
COMPLETION. FAR 52.245-2 "GOVERNMENT PROPERTY (FIXED PRICE CONTRACTS)" APPLIES
TO THIS ORDER AS MODIFIED AND SET FORTH IN CONDITION 6 OF TERMS T-55.
 
D111.000(PER RELEASE PURCHASE ORDER)
 
CLAUSE S117: ADJUSTMENT OF SCHEDULES. SUBSEQUENT TO THE AWARD OF THIS PURCHASE
ORDER, NOTWITHSTANDING THE REQUIRED DELIVERY SCHEDULE SET FORTH HEREIN, THE DATE
BUYER ACTUALLY NEEDS THE PRODUCT TO BE DELIVERED ('`SHIP DATE") MAY CHANGE.
BUYER'S AUTOMATED PURCHASE ORDER RESCHEDULE SYSTEM (APORS), ACCESSIBLE TO THE
SELLER FOR INFORMATION PURPOSES ONLY ON VOUGHT'S SUPPLIER PORTAL, REFLECTS
BUYER'S MOST CURRENT NEED DATE FOR SHIPMENT OF PRODUCT ("SHIP DATE").
 
SELLER'S DELIVERY OF PRODUCT IN ACCORDANCE WITH THE APORS REVISED SCHEDULE IS
NOT A CONTRACT REQUIREMENT AND THE APORS REVISED SHIP DATES DO NOT CONSTITUTE A
CONTRACT CHANGE NOTICE. SELLER IS REQUESTED TO MAKE EVERY EFFORT TO MEET THE
REVISED DELIVERY SCHEDULE WHEN IT CAN DO SO AT NO INCREASE IN ITS COSTS OF
PERFORMANCE. DELIVERY TO THE APORS REVISED SCHEDULE WILL NOT BE SUBJECT TO
EQUITABLE ADJUSTMENT.
 
IF SELLER CANNOT MEET THE REVISED SHIP DATE WITHOUT INCURRING ADDITIONAL COSTS
TO DO SO, SELLER SHOULD SO INFORM BUYER.
 
T465.001 MINIMUM/MAXIMUM ("MIN/MAX") INVENTORY.
QUANTITIES, SCHEDULES, AND NOTICE. NOTWITHSTANDING STANDARD NOTE S115, WHICH
PERTAINS TO BUYER'S AUTOMATED PURCHASE ORDER RESCHEDULING SYSTEM, AND ANY OTHER
SCHEDULE INFORMATION SET FORTH ELSEWHERE IN THIS ORDER/AGREEMENT, SELLER HEREBY
ACKNOWLEDGES AND AGREES THAT SELLER SHALL BE RESPONSIBLE FOR DETERMINING
SPECIFIC PRODUCT DELIVERY QUANTITIES AND SHIPPING SCHEDULES AS SET FORTH HEREIN
BELOW DURING THE TERM OF THIS ORDER/AGREEMENT. AS A MATERIAL CONDITION OF THIS
ORDER/AGREEMENT, SELLER SHALL ENSURE BUYER'S INVENTORY STOCK LEVEL OF EACH
PRODUCT COVERED BY THIS ORDER/AGREEMENT IS AT ALL TIMES EQUAL TO OR GREATER THAN
THE MINIMUM QUANTITY OR EQUAL TO OR LESS THAN THE MAXIMUM QUANTITY (HEREINAFTER
THE "MIN/MAX RANGE") SPECIFIED IN THE ORDER/AGREEMENT AND PUBLISHED ON BUYER'S
SUPPLIER WEB PORTAL INTERNET SITE. TO ACCESS THE WEB PORTAL GO TO
 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                             LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 11 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
 
F.O.B.
 
INSPECTION
 
A/C
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                      ZONE           
NOTE
 
SELLER NO.
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
HTTP://WWW.VOUGHTAIRCRAFT.COM/SUPPLIERS/ (NOTE: THE WEB ADDRESS MUST BE INPUT
USING LOWER CASE CHARACTERS); THEN, CLICK ON "WEB PORTAL."
 
AS A MINIMUM, SELLER SHALL:
1.
CONTACT BUYER'S PROCUREMENT REPRESENTATIVE TO REQUEST ASSIGNMENT OF A WEB PORTAL
PASSWORD, IF NOT PREVIOUSLY ASSIGNED.

2.
ACCESS BUYER DATA ON THE WEB PORTAL IN ORDER TO MONITOR BUYER'S PRODUCT USAGE.

3.
ANALYZE BUYER DATA TO DETERMINE SELLER'S FABRICATION AND DELIVERY REQUIREMENTS.

4.
ENSURE AN UNINTERRUPTED FLOW OF PRODUCT(S) TO BUYER'S IDENTIFIED MANUFACTURING
FACILITY(IES) TO MAINTAIN BUYER'S PRODUCT INVENTORY LEVELS WITHIN THE MIN/MAX
RANGE.

 
IN ADDITION TO THE REMEDIES ALREADY AVAILABLE TO BUYER UNDER THE TERMS AND
CONDITIONS OF THIS ORDER/AGREEMENT:
1.
UNAUTHORIZED OVERSHIPMENTS MAY BE RETURNED AT SELLER'S EXPENSE. SELLER SHALL BE
LIABLE FOR ALL STORAGE/HANDLING CHARGES INCURRED AS A RESULT OF OVERSHIPMENTS.

 
2.
IF SELLER IS UNABLE TO MAINTAIN BUYER'S INVENTORY LEVEL ABOVE THE MINIMUM LEVEL
FOR ANY REASON, OTHER THAN A CHANGE DIRECTED BY BUYER, BUYER SHALL HAVE THE
OPTION TO (1) CANCEL THIS ORDER/AGREEMENT, OR (2) FILL SUCH ORDER/AGREEMENT OR
ANY PORTION THEREOF, FROM SOURCES OTHER THAN SELLER AND TO REDUCE SELLER'S
ORDER/AGREEMENT QUANTITIES ACCORDINGLY AT NO INCREASE IN UNIT PRICE, WITHOUT ANY
PENALTY TO BUYER. THIS CONDITION SHALL NOT LIMIT BUYER'S RIGHTS UNDER THE
TERMI­NATION FOR DEFAULT CLAUSE CONTAINED HEREIN.

 
3.
ALL PARTIES EXPRESSLY AGREE THAT TIME IS OF THE ESSENCE IN THE PERFORMANCE OF
THIS ORDER/AGREEMENT.

 
4.
PAYMENT DUE DATES, INCLUDING DISCOUNT PERIODS, WILL BE CALCULATED FROM THE DATE
OF ACCEPTANCE OF PRODUCTS OR CORRECT INVOICE, WHICHEVER IS LATER. BUYER HAS THE
RIGHT, WITHOUT LOSS OF DISCOUNT PRIVILEGES, TO PAY INVOICES COVERING PRODUCTS
SHIPPED IN EXCESS OF THE MAXIMUM QUANTITY LEVEL ON THE DATE THAT THE EXCESS
PRODUCT WOULD HAVE OTHERWISE BEEN AUTHORIZED FOR DELIVERY, WHEN BUYER, IN ITS
SOLE DISCRETION, DECIDES NOT TO RETURN ANY PRODUCT QUANTITY EXCEEDING THE
MAXIMUM QUANTITY LEVEL TO SELLER. PAYMENT SHALL NOT CONSTITUTE ACCEPTANCE OF
PRODUCTS.

 
ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                             LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 

--------------------------------------------------------------------------------


 
 
VOUGHT
Aircraft Industries, Inc.
Page 12 of 12
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
SHIP VIA
F.O.B.
INSPECTION
 
A/C
 
TERMS
 
PRIORITY
RATING
 
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                       ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

INDEMNITY FOR DISRUPTION. SELLER AGREES TO INDEMNIFY AND HOLD HARMLESS BUYER FOR
ALL COSTS, INCLUDING WITHOUT LIMITATION DELAY AND DISRUPTION COSTS, ATTORNEY
FEES, AND EXPEDITE CHARGES, INCURRED BY BUYER AS A RESULT OF SELLER'S FAILURE TO
PROVIDE PRODUCT(S) AS SET FORTH ABOVE; PROVIDED HOWEVER, SELLER SHALL NOT BE
REQUIRED TO INDEMNIFY BUYER FOR SELLER'S FAILURE CAUSED BY INACCURATE OR
INCOMPLETE BUYER DATA. SELLER SHALL NOTIFY BUYER WITHIN TWENTY-FOUR (24) HOURS
OF DISCOVERING OR HAVING REASON TO BELIEVE THAT ANY BUYER DATA MAY BE INACCURATE
OR INCOMPLETE.
 
TERMINATION OR OBSOLESCENCE LIABILITY. NOTWITHSTANDING ANY OTHER PROVI­SION OF
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE TERMINATION FOR CONVENIENCE
AND CHANGES CLAUSES, BUYER SHALL INCUR NO TERMINATION OR OBSOLESCENCE LIABILITY
FOR ACTIONS TAKEN BY SELLER IN ADVANCE OF THE LEAD TIMES SPECIFIED IN THE
ORDER/AGREEMENT. ANY TERMINATION OR OBSOLESCENCE CLAIM FOR SELLER'S COSTS OR
EXPENSES INCURRED WITHIN THE LEAD TIMES SPECI­FIED IN THE ORDER/AGREEMENT SHALL
BE MADE PURSUANT TO THE CHANGES CLAUSE HEREOF.
 
        NOT TO EXCEED
    GRAND TOTAL                         51886186.00


ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3
 

--------------------------------------------------------------------------------


 
VOUGHT
Aircraft Industries, Inc.
Page 1
SELLER:
 
LMI AEROSPACE INC
P.O. BOX 900
ST. CHARLES MO  63302 0900
DATE
1/21/008
PURCHASE ORDER NO.
117-801538AZ

 
PURCHASE ORDER
SHIP TO
 
SHIP VIA
F.O.B.
INSPECTION
A/C
 
TERMS
 
PRIORITY
RATING
THIS PURCHASE 
ORDER CONFIRMS
 
RETURN ACCEPTANCE COPY TO
BUYER’S ADDRESS, ATTN:
 
DEPT.                       ZONE           
NOTE
 
SELLER NO.
 
BUS
 
PO TYP
 
S/C
 
BUYER CODE
 
ITEM
PART NO.                       DESCRIPTION
DC
QUANTITY
UM
SHIP. SCHED.
UNIT PRICE
ITEM TOTAL

 
 
A C C O U N T I N G  D A T A
 
(SPECON)                                                                           
(ACCT)                                (WPA SALES ORDER)
 
001           1500 NON-MATERIAL CODED                        5           1
LT               132-1                20000        .01
 
           NONCONTRACT CHARGE
 



ADDITIONAL
PROVISIONS
1.     OFFER AND ACCEPTANCE. THIS ORDER IS BUYER’S OFFER TO SELLER AND
ACCEPTANCE BY SELLER IS EXPRESSLY LIMITED TO ITS TERMS AND ANY CHANGES OR
ADDITIONAL PROVISIONS OF SELLER ARE HEREBY OBJECTED TO AND ARE NOT BINDING
UNLESS ACCEPTED IN WRITING BY BUYER.  SELLER’S BEGINNING PERFORMANCE, SHIPPING
ANY GOODS, OR RETURNING THE SIGNED ACCEPTANCE COPY SHALL CONSTITUTE ACCEPTANCE
OF THIS ORDER
2.    ROUTING INSTRUCTIONS MUST BE STRICTLY FOLLOWED IN ACCORDANCE WITH PACKING
AND SHIPPING INSTRUCTIONS REFERENCED IN THE ORDER.
3.     INVOICES ARE SUBJECT TO THE PROVISIONS OF THIS ORDER.
4.     IF A PRIORITY RATING IS SET FORTH ABOVE, SELLER MUST COMPLY WITH 15 CFR
PART 700.

Vought Aircraft Industries, Inc.
 
         By:_________________________                                          
                L.D. SMITH                            LDS
                COMPUTER GENERATED SIGNATURE
SELLER COPY

FORM 37-3

